PER CURIAM.
As part of a final judgment of dissolution the wife was granted the exclusive possession of the marital home until she died or remarried or until the youngest child in her custody reached 18 years of age. The husband was ordered to make the mortgage payments on the home and the court, in an amended final judgment, designated these payments as rehabilitative alimony. We find no error in awarding the wife alimony in the form of the mortgage payments. However, we believe the designation of the award as rehabilitative is not appropriate or supported by the record. We find no other error. Accordingly, the word “rehabilitative” is hereby stricken from the amended final judgment where it applies to the mortgage payments; and the amended final judgment is affirmed as modified.
DOWNEY, C. J., ANSTEAD, J., and SIL-VERTOOTH, LYNN N., Associate Judge, concur.